Opinión disidente y concurrente emitida por la
Juez Aso-ciada Señora Rodríguez Rodríguez,
a la que se le une la Jueza Asociada Señora Fiol Matta.
Discrepo del curso de acción que hoy anuncia la mayoría de este Tribunal. La opinión ante nuestra consideración presenta una controversia planteada por las partes y otra creada por el Tribunal. La primera requiere resolver a par-tir de qué momento un laudo de arbitraje es ejecutable. La otra, la controversia de génesis judicial, atiende el asunto de si está disponible para el divorcio por consentimiento mutuo el mecanismo de arbitraje para liquidar y adjudicar los haberes de la sociedad legal de gananciales. Respecto esta última, el Tribunal resuelve en un dictum que ese mecanismo no está disponible aunque, paradójicamente, lo valida en este caso. Estoy en desacuerdo con la postura adoptada por la mayoría por considerar que nada en nues-tro ordenamiento manda tal resultado, y que se funda-*1014menta, entre otras cosas, en una desafortunada lectura del alcance de nuestro dictamen normativo en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978). Pero, sobre todo, porque no sólo se atiende una controversia ajena a lo planteado por las partes sino que, al resolverla, se expone una visión limitada del alcance de nuestra función judicial para resolver controversias noveles de derecho.
Por otro lado, me preocupa la reticencia de una mayoría de los miembros de este Tribunal a utilizar los mecanismos alternativos de resolución de disputas en áreas no tradi-cionales. V. gr., Pueblo en interés menores C.L.R. y A.V.L., 178 D.P.R. 315 (2010). Considero que esta actitud supone descartar lo que ha sido un adelanto cualitativo en la forma y manera de atender y resolver conflictos inter-personales. La postura del Tribunal es contraria a las co-rrientes más modernas que promulgan la búsqueda de so-luciones consensuadas a los conflictos como mecanismo para la buena y pacífica convivencia de los ciudadanos.
Igual de preocupante es la tendencia mayoritaria de “proteger” a los ciudadanos que tratan de buscar solucio-nes a sus problemas vinculados a su intimidad personal y familiar, imponiéndoles controles sobre esas manifestacio-nes de voluntad. Es decir, protegiendo al ciudadano de sí mismo. Recordemos que, en nuestro ordenamiento, las re-laciones de familia han sido analizadas desde la perspec-tiva del derecho a la intimidad. Rexach v. Ramírez, 162 D.P.R. 130 (2004). Una de las dimensiones del derecho a la intimidad, plataforma sobre la cual descansa nuestro dic-tamen en Figueroa Ferrer, ante, y al que acude la mayoría para validar su determinación, tiene como finalidad preci-samente reconocerle a los ciudadanos su autonomía en la adopción de decisiones personales. Véase, M. Galán Juá-rez, Intimidad: nuevas dimensiones de un viejo derecho, Madrid, Ed. U. Ramón Areces, 2004, pág. 130. Ello implica, inevitablemente, el reconocimiento de la libertad individual como vehículo para la elección y el desarrollo del pro-pio plan de vida, por lo que la decisión de contraer matri-monio o de divorciarse incardina en la dimensión de *1015autonomía del derecho a la intimidad. Es desde esta pers-pectiva que debe analizarse la controversia de confección judicial y que la mayoría hoy ignora.
Por el contrario, considero que los jueces debemos res-petar la capacidad de las personas para regir sus destinos y los de sus familias por lo que no veo impedimento alguno a que, en casos apropiados, las partes puedan optar por liquidar sus bienes matrimoniales mediante un ordenado proceso de arbitraje. Considero que “[a]postar por devolver el poder a las partes para que se responsabilicen de sus problemas y tomen las decisiones con las que tendrán que convivir durante años”, es apostar porque los mecanismos no adversativos para solucionar disputas se tornen en una realidad cotidiana en la sociedad procurando así que “el ciudadano sea más libre para elegir el modo en que quiere que se haga JUSTICIA”. L. García Villaluenga, Mediación en conflictos familiares: una construcción desde el derecho de familia, Madrid, Ed. Reus, 2007, pág. 509.
Respecto a la única controversia planteada por las par-tes, el razonamiento mayoritario nos parece confuso y poco convincente. No obstante, estoy de acuerdo con el resultado pero mediante otros fundamentos.
Pasemos a repasar someramente los hechos en este caso.
HH
El Sr. Jorge Alfredo Vivoni Farage y la Sra. María de Lourdes Ortiz Carro obtuvieron mi divorcio por consenti-miento mutuo el 3 de junio de 1999. Como parte de las estipulaciones contenidas en la petición, acordaron que la división de la sociedad de gananciales se realizaría me-diante un procedimiento de arbitraje. Luego de varios in-cidentes procesales, el 13 de marzo de 2001 se emitió un “Laudo Final Actualizado”. En éste se liquidaron todos los bienes gananciales, adjudicándosele a la señora Ortiz Ca-rro una propiedad inmueble en Cidra (La Península), cuyo dominio tenía la corporación Steri-Tech, Inc.
*1016En cuanto a la adjudicación de La Península, el laudo establecía que ésta debía ser entregada a la señora Ortiz Carro libre de cargas y gravámenes “dentro de los treinta (30) días siguientes a la fecha de este laudo”. De no trans-ferir la propiedad en el término establecido, el señor Vivoni estaría obligado a entregar la cantidad de $1,100,000 equi-valente al valor en efectivo del inmueble. Así las cosas, el 6 de abril de 2001 el señor Vivoni le cursó una carta a la señora Ortiz Carro para concertar una fecha para realizar la transferencia del inmueble.
No obstante, la señora Ortiz Carro presentó una solicitud de revocación del laudo ante el Tribunal de Primera Instancia. El señor Vivoni solicitó entonces la modificación de éste con respecto a ciertas partidas. El tribunal de ins-tancia declaró ambas peticiones “no ha lugar”. Ambos recu-rrieron al Tribunal de Apelaciones. Este revocó las resolu-ciones del foro primario y ordenó que ese tribunal examinara las alegaciones de ambos peticionarios. Luego de varios incidentes procesales, el 6 de diciembre de 2005, el Tribunal de Primera Instancia emitió una sentencia en la cual desestimó la impugnación de la señora Ortiz Carro, pero modificó varias partidas del “Laudo Final Actualizado”.
El 28 de diciembre de 2005, el señor Vivoni se comunicó nuevamente con la señora Ortiz Carro para otorgar las es-crituras referentes a la transferencia de La Península. Sin embargo, la señora Ortiz Carro, aún inconforme, acudió al Tribunal de Apelaciones para solicitar la revocación de la sentencia emitida por el foro primario. El tribunal apela-tivo confirmó el laudo, aunque modificó algunas partidas. Este Tribunal denegó revisar la sentencia del foro interme-dio, y denegó igualmente las dos mociones de reconsidera-ción presentadas por la señora Ortiz Carro. El mandato fue devuelto el 17 de julio de 2007.
El 28 de julio de 2007, el señor Vivoni solicitó a la señora Ortiz Carro reunirse para concretar la transferencia de La Península. El 1 de agosto de 2007, éste acudió al tribunal de instancia para solicitar la ejecución parcial de la sentencia. Paralelamente, el 4 de octubre de 2007, la señora Ortiz Ca-*1017rro solicitó de ese tribunal la suma líquida de $1,100,000 correspondiente a la adjudicación de La Península, pues alegó que había pasado el término que establecía el laudo para la transferencia, aun si se contaba desde la devolución del mandato al Tribunal de Primera Instancia. Este último declaró “con lugar” la solicitud del señor Vivoni y emitió una orden para la transferencia de los inmuebles. La señora Ortiz Carro reiteró su solicitud de 4 de octubre, pero el foro primario la declaró “no ha lugar” el 10 de diciembre de 2007.
La señora Ortiz Carro acudió al tribunal intermedio y alegó que había errado el tribunal de instancia al ordenar la transferencia de la propiedad y no el pago en efectivo, a pesar del lenguaje del laudo. Antes de que el tribunal ape-lativo expidiera el certiorari, el Tribunal de Primera Ins-tancia emitió el mandamiento correspondiente para la firma de las escrituras y el 4 de febrero de 2008 se concretó la transferencia, compareciendo el señor Vivoni en repre-sentación de Steri-Tech, Inc. y el Alguacil del Tribunal en representación de la señora Ortiz Carro. Posteriormente, el Tribunal de Apelaciones revocó la sentencia del foro de instancia y declaró nulas las escrituras otorgadas, pues en-tendió que no se cumplió con la entrega de la propiedad durante el término de treinta días establecido en el “Laudo Final Actualizado” de 13 de marzo de 2001.
Inconforme, el señor Vivoni acudió a esta Curia. El 17 de julio de 2009 emitimos una orden para mostrar causa, en la cual le ordenamos a la parte recurrida que se expresara so-bre por qué no se debía expedir el auto y revocar el dictamen del foro apelativo intermedio. La parte recurrida compareció y el Tribunal hoy resuelve conforme había intimado.
II
Como indicamos al inicio, este Tribunal hoy resuelve que por exigencia de Figueroa Ferrer v. E.L.A., el meca-nismo de arbitraje no está disponible para liquidar y adju-dicar los bienes de la sociedad conyugal en ocasión de un divorcio por consentimiento mutuo. El Tribunal indica que *1018en Figueroa Ferrer, “destacamos que no se aceptaría peti-ción alguna al amparo de esa causal sin que las partes adjuntaran las estipulaciones sobre la división de bienes, el sustento de las partes y otras consecuencias del divorcio. Esto, en reconocimiento de la delicadeza de tales asuntos y, más aún, para aseguramos de que la petición de divorcio no fuera producto de la irreflexión o de la coacción y hasta tanto la Asamblea Legislativa no prescribiera otras normas”. Opinión mayoritaria, pág. 1003.
Con ello de trasfondo, la mayoría razona que en este caso “se desvirtuó el propósito de una de las normas esta-blecidas en [.Figueroa Ferrer] utilizando la estipulación para dirigir el pleito a un procedimiento de arbitraje y las consecuencias que acarreó su mal uso”. Opinión mayorita-ria, pág. 1003. Continúa señalando que:
... el proceso arbitral y judicial ha estado mediado por la falta de consenso entre ambas partes con relación a la liquidación de sus haberes.
Por todo lo antes expuesto —y ante el hecho de que el uso del arbitraje en estos casos puede exacerbar otros problemas al no existir parámetros claros para su empleo en este tipo de relaciones— este Tribunal rechaza el uso de las estipulaciones para someter a arbitraje la partición y liquidación del caudal de la Sociedad de Bienes Gananciales, luego de decretado el divorcio por la causal de consentimiento mutuo. De lo contra-rio se dejarían inconclusos aspectos tan importantes y de suma delicadeza que deben ser resueltos a la hora de disolver el vínculo conyugal. (Enfasis en original.) Íd., pág. 1004.
En otras palabras, el Tribunal estima que la liquidación y adjudicación de los haberes de una Sociedad Legal de Gananciales no puede postergarse para un momento posterior al divorcio, sino más bien, que hay que liquidarla coetáneamente con la acción de divorcio cuando se invoca la causal de consentimiento mutuo. Indica, además, que “en Puerto Rico no existen parámetros para lidiar con los efectos económicos del divorcio mediante el arbitraje. ... Situación distinta sería que la Asamblea Legislativa auto-rice su uso y establezca parámetros para estos casos”. Íd., pág. 1005.
*1019Recapitulando, a base del razonamiento anterior pode-mos concluir que la mayoría considera que no es aceptable el arbitraje mediante los fundamentos siguientes: (1) por exigencia de Figueroa Ferrer, (2) porque hubo en este caso falta de consenso; (3) porque no existen parámetros claros para la utilización del arbitraje; (4) porque el asunto de la liquidación de los haberes conyugales es delicado que no puede posponerse para un momento posterior al divorcio.
Descartado el arbitraje como mecanismo para liquidar la sociedad legal de gananciales, el Tribunal expresa lo si-guiente:
No obstante, debido al largo tiempo que este caso lleva liti-gándose, sería en extremo perjudicial para las partes involu-cradas que descartemos el trámite arbitral y judicial que se ha suscitado por los pasados once (11) años. Después de todo, la sentencia que lo estableció ya es final y firme. Sin embargo, advertimos que no se favorece el uso desvirtuado del arbitraje en los divorcios y mucho menos el que los tribunales autoricen este tipo de estipulaciones en casos de divorcio por consenti-miento mutuo. En esos casos, la estipulación debe contener lo relativo a la división de bienes. (Énfasis nuestro.) Opinión ma-yoritaria, págs. 1005-1006.
Comencemos por el final. Si la sentencia que validó el mecanismo de arbitraje para liquidar la sociedad legal de gananciales en este caso es final y firme, como claramente lo es y así lo concluye la mayoría, ¿por qué este Tribunal está pasando juicio sobre ello y resolviendo que ése no era el mecanismo idóneo y que será impermisible su uso en casos futuros? Máxime, cuando la disponibilidad del meca-nismo de arbitraje para pautar la división de los ha-beres del matrimonio no fue uno de los errores que se nos planteara en el recurso instado. Estamos ante una “controversia” de hechura judicial, para la cual este Tribunal no ha provisto para que las partes se expresen previo a resolver. (1)
*1020El dictamen de la mayoría nos plantea varias interrogantes. ¿Qué ha de ocurrir con las personas que se encuentren en este momento inmersas en un procedi-miento de arbitraje, porque así lo pactaron en las estipula-ciones de divorcio sometidas y acogidas por el foro de ins-tancia? ¿El divorcio decretado en estos casos es válido o es nulo? ¿Y si contrajeron nuevo matrimonio? Es alarmante que este Tribunal se adentre a resolver un asunto de tras-cendental importancia para el derecho de familia y de se-veras repercusiones para quienes se encuentran actual-mente involucrados en un proceso de divorcio, sin que el asunto que resuelve hubiese sido argumentado por las par-tes y sin haber ponderado los efectos de su dictamen, como es evidente ha ocurrido en este caso.
Por otro lado, en la cita transcrita, el tribunal indica que “no se favorece el uso desvirtuado del arbitraje en los divorcios ...”. (Enfasis nuestro.) Opinión mayoritaria, pág. 1006. ¿Acaso con esta expresión se está indicando que el arbitraje no está disponible para liquidar una sociedad de gananciales, independientemente de la causal para el divorcio? ¿O es que la norma pautada sólo aplica para divor-cios por la causal de consentimiento mutuo? Interpreto la expresión del Tribunal como que aplica a todo divorcio. Si ese fuera el caso, ¿no habría que explicar por qué es nece-*1021sario una norma tan dilatada, cuando la razón para des-cartar este mecanismo es lo resuelto en Figueroa Ferrer?
Regresemos entonces a evaluar los argumentos que ha-bíamos reseñado como fundamento del Tribunal para des-cartar el uso del arbitraje en el campo del derecho de fami-lia, específicamente, en casos de divorcio por consentimiento mutuo.
Como ya dijimos, el Tribunal considera que Figueroa Ferrer, impide que se utilice el proceso de arbitraje para liquidar la Sociedad Legal de Gananciales. No le adscribo tal alcance a lo allí expresado. Lo que dice Figueroa Ferrer v. E.L.A., ante, pág. 277, es que la petición de divorcio debe venir acompañada de “las estipulaciones correspondientes sobre la división de sus bienes”. Pues bien, en estricto rigor, considero que eso fue lo que ocurrió aquí. Las partes en este caso reconocieron en la estipulación suscrita la existencia de una comunidad de bienes compuesta por los haberes adquiridos durante el matrimonio e indicaron que esa comunidad se dividiría 50% para cada cual. Anejaron a ese documento una lista de estos bienes así como también de sus deudas. Las partes estipularon que, de no dividir la comunidad de bienes que expresamente habían reconocido en el convenio sometido al foro de instancia, se someterían a un proceso vinculante de arbitraje. Estas establecieron detalladamente en el documento sometido a la considera-ción del juez las facultades del árbitro, cómo se selecciona-ría y los términos que éste tendría para resolver los asun-tos traídos a su atención. Además, dispusieron que el laudo sería firme e inapelable, así como también que sus honora-rios serían prorrateados entre las partes.
No hay duda que las partes estipularon —que no es otra cosa de convenir, concertar o acordar, Real Academia de la Lengua, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, pág. 998— cómo se dividi-rían los bienes del matrimonio. Y utilizaron el mecanismo de un árbitro, cuyas facultades enumeraron en el docu-mento, para llevar a cabo la adjudicación de tales bienes. Adviértase que en Figueroa Ferrer no exigimos que las par-*1022tes liquidaran y adjudicaran los bienes de la sociedad antes de decretarse el divorcio o en el acto del divorcio, sino más bien, que estipularan sobre la división de sus bienes como requisito para el divorcio. Consideramos que esta lec-tura de nuestro dictamen en Figueroa Ferrer es la que me-jor se ajusta a los fundamentos que esgrimimos para vali-dar el divorcio por consentimiento mutuo. Permite facilitar los procesos de divorcio para que las parejas puedan poner fin a la relación matrimonial que voluntariamente asumie-ron y que por infinidad de razones no desean continuar.
Otro de los argumentos de la mayoría para rechazar el uso del arbitraje como herramienta para la liquidar los bie-nes habidos en el matrimonio es que ello dejaría “inconclu-so aspectos tan importantes y de suma delicadeza que de-ben ser resueltos a la hora de disolver el vínculo conyugal”. Si ese fuera un argumento legítimo en Derecho, considero entonces que el Tribunal debe ordenar que ello sea así en todo divorcio, independientemente de la causal. Ha-bría que preguntarse por qué en casos de divorcio por otras causales como, por ejemplo, trato cruel, adulterio o por se-paración, no se exige la liquidación y adjudicación de los bienes gananciales como requisito para decretar disuelto el vínculo matrimonial. ¿O es que la división y adjudicación de los bienes gananciales es un asunto “importante y deli-cado” sólo cuando las partes invoquen la causal de raigam-bre constitucional para el divorcio? ¿Por qué? ¿Qué hace distinto el proceso de divorcio por consentimiento mutuo que impone requisitos no exigibles en divorcios mediante otras causales? Nos parece, que en correcta metodología jurídica, este Tribunal está obligado a enfrentarse a estas interrogantes para validar su conclusión.
A mi juicio, el Tribunal incurre en un aparente contra-sentido al descartar el arbitraje para lidiar con los efectos económicos del divorcio, pero no así para atender otros asuntos relacionados con el derecho de familia. Me explico. En la opinión el Tribunal expresa lo siguiente: “Señalamos que de forma alguna rechazamos los beneficios que el ar-bitraje, en aspectos esenciales de un divorcio o en otro tipo *1023de disputas familiares, pueda proporcionar.” (Énfasis nuestro.) Opinión mayoritaria, pág. 1004. Con lo cual, el Tribunal parece avalar la utilización del mecanismo de ar-bitraje para atender algunos asuntos del derecho de fami-lia, pero sin explicarnos cuáles o qué parámetros se deben utilizar para considerar su utilización. ¿Se puede someter a arbitraje un conflicto relacionado con la custodia de unos menores, o de la patria potestad, o la relación materno o paterno filial, o incluso el propio divorcio siempre y cuando no sea por consentimiento mutuo? Estos asuntos ¿son me-nos “importantes y delicados” que la división de los haberes acumulados durante el matrimonio que por eso se pueden resolver en arbitraje? Habría quien pudiera pensar todo lo contrario, que alguno de estos temas son aún más sensiti-vos que adjudicar unos bienes pues involucran a menores “que son más dignos de protección dada su edad y su falta de capacidad para gobernarse por sí mismo”. E. Roca Trías, Crisis Matrimonial y Arbitraje, 6 Anuario Justicia Alterna-tiva 171, 177 (2005). Lo anterior, a mi juicio, ejemplifica la inconsistencia interna que trasluce la opinión avalada por la mayoría. Tal vez, ello es el resultado de lo que adelanta-mos, de que las partes no han tenido una oportunidad de discutir y argumentar vigorosamente esta “controversia” y plantearnos todas sus ramificaciones posibles.
Antes bien, considero igualmente erróneo el razona-miento de la mayoría de que no procede el mecanismo al-terno escogido por las partes porque “en Puerto Rico no existen parámetros para lidiar con los efectos económicos del divorcio mediante el arbitraje”. Opinión mayoritaria, pág. 1012-1013. No tiene razón el Tribunal. Primeramente, en este caso las partes convinieron específicamente los tér-minos del proceso de arbitraje, nada quedó al azar o al arbitrio de una de las partes. No se puede aseverar enton-ces que no existían parámetros en este caso para atender la adjudicación de los bienes gananciales mediante arbitraje.
El mecanismo que exige el Tribunal fue el acordado por las partes en este caso. Por su importancia, citamos en su *1024totalidad las disposiciones relativas al proceso de arbitraje incluidas en la estipulación suscrita por las partes:
En los próximos diez (10) días contados a partir de que la Sentencia advenga final y firme los peticionarios escogerán por sorteo, de entre una terna de tres personas, un árbitro que atenderá todos los aspectos relativos a la liquidación y parti-ción del caudal comunal.
A esos fines, el árbitro queda facultado para: 1. Recibir prueba testifical, documental y pericial de los peticionarios; 2. Hacer las determinaciones de hechos y conclusiones de dere-cho que estime apropiadas; 3. Resolver planteamientos de evi-dencia y similares; 4. Citar testigos a las vistas. El árbitro atenderá toda controversia relacionada a la partición y liqui-dación de la masa comunal.
El árbitro tendrá treinta días calendario para emitir su laudo a partir de que el caso quede sometido a su considera-ción, pero, nunca después del día 31 de diciembre de 1999.
El laudo que él emita será final, firme e inapelable para los peticionarios. Y sus honorarios serán prorrateados entre los peticionarios. Cada parte, además, pagará sus respectivos gas-tos legales.
Hasta tanto no se emita el laudo arbitral el que deberá ren-dirse para el día 31 de diciembre de 1999, la peticionaria co-administrará los bienes de la comunidad. Además, la peticio-naria continuará recibiendo el rédito de $5,000.00 mensuales convenidos entre ellos. Dicho pago será efectuado en o antes de los días 15 de cada mes, y hasta las resultas del procedi-miento de arbitraje o el día 31 de diciembre de 1999. Además, seguirá devengando los $2,500.00 por concepto de salario que percibe de la corporación. La interventora, Steri-Tech hará las retenciones mandatorias dispuestas por Ley.
Los peticionarios han convenido entre ellos que, de mediar caso fortuito o fuerza mayor que impida la emisión del laudo en o antes del día 31 de diciembre de 1999, el plazo se prorro-gará por un término igual al que dure el mismo quedando prorrogados los acuerdos contenidos en esta petición por igual plazo.
No hay duda de que las partes que hoy se encuentran ante nosotros regularon adecuadamente el proceso de arbi-traje a que se sometieron e impusieron los requerimientos básicos necesarios para que la herramienta adoptada ope-rara de forma eficaz. Tan es así, que ninguna de ellas ha objetado el procedimiento de arbitraje y cómo éste fue con-ducido por el árbitro. Ello, a mi juicio, es indicativo de que *1025independientemente de las posibles objeciones a uno de los múltiples asuntos atendidos y resueltos por el árbitro, am-bas partes quedaron satisfechas con el mecanismo que adoptaron para liquidar los haberes de la comunidad de bienes y cómo éste operó. No se puede concluir entonces que en este caso no existían guías adecuadas para conducir el procedimiento de arbitraje. Considero superada así la objeción expresada por la mayoría para negarle eficacia a este proceso no adversativo de resolución de conflictos en el campo del derecho de familia. A mi juicio, nada impide, cara a la realidad que hoy vivimos, que convalidemos el acuerdo autocompositivo de las partes para procurar la li-quidación de los haberes acumulados durante la vigencia de su matrimonio.
De otra parte, la aseveración en torno a la falta de pa-rámetros parece no considerar la existencia del Regla-mento de Métodos Alternos para la Solución de Conflictos, 4 L.P.R.A. Ap. XXIX (el Reglamento), promulgado por el Tribunal Supremo para, precisamente, regular las herra-mientas alternativas como el arbitraje en los casos civiles instados en los tribunales de nuestro país. Considero que la mayoría debió explicar porque este Reglamento es in-adecuado para regentar los procesos de arbitraje cuando se intenta adjudicar los haberes matrimoniales una vez de-cretado el divorcio.
El Reglamento declara como política pública de la Rama Judicial “fomentar la utilización de mecanismos comple-mentarios al sistema adjudicativo tradicional con el fin de impartir justicia en una forma más eficiente, rápida y económica”. 4 L.P.R.A. Ap. XXIX, R. 1.01. Entre los mecanis-mos que se regulan en el Reglamento está el arbitraje, cuyo propósito se describe como la herramienta que permite “pro-veer a las partes la oportunidad de presentar su versión de los hechos, las teorías legales y la evidencia dentro de un procedimiento adjudicativo más rápido e informal que el judicial”. 4 L.P.R.A. Ap. XXIX, R. 8.01(a). Dispone, además, que las “partes tienen la potestad de decidir si se someten o no a este proceso.” Íd. El Reglamento indica que se podrán *1026someter a arbitraje: “todas las acciones de naturaleza civil que no estén excluidas por estas reglas.” (Enfasis nuestro.) 4 L.P.R.A. Ap. XXIX, R. 8.02. Ninguna de las exclusiones con-tenidas en la Regla 8.03 menciona los asuntos relacionados con la liquidación de una Sociedad Legal de Gananciales. Por lo que, en principio y sujeto a la conformidad de las partes, el Reglamento permite el arbitraje en casos de liqui-dación y adjudicación de bienes gananciales.
Por otro lado, el Reglamento sí establece que el tribunal tendrá “discreción para excluir cualquier caso que no perte-nezca a ninguna de las categorías” excluidas en las reglas cuando, “a su juicio, la naturaleza del caso, la complejidad de las controversias o cualesquiera otras circunstancias lo hagan inapropiado para arbitraje”. 4 L.P.R.A. Ap. XXIX, R. 8.04(b). Por lo que aun cuando el Reglamento no impide que se someta a arbitraje la liquidación y adjudicación de los haberes de una Sociedad Legal de Gananciales, la determi-nación final sobre ese proceder dependerá de la ponderación que haga el juez de instancia sobre su conveniencia en un caso en particular. Debemos suponer que cuando un juez concluye que un caso es idóneo para referirlo a arbitraje, es porque ha sopesado todos los factores que rodean la contro-versia y ha concluido que se sirve mejor los intereses de las partes refiriendo el asunto a un proceso de arbitraje para que sea allí donde dirimen los conflictos familiares.
No es correcto entonces postular que nuestro ordena-miento no provee mecanismos adecuados para regular los procesos de arbitrajes en casos de liquidación de los habe-res gananciales. No obstante las disposiciones del Regla-mento, el Tribunal guarda silencio de porque lo allí dis-puesto no es adecuado o insuficiente para atender asuntos de esta naturaleza.
Finalmente, la propia Ley de Arbitraje de Puerto Rico, 32 L.P.R.A. sec. 3201 et seq., puede utilizarse tal y como hace la mayoría en su dictamen para regular un proceso de arbitraje de liquidación de Sociedad Legal de Gananciales. No hay porque entonces denegar el alcance de su aplica-ción al derecho de familia. Véase R. Serrano Geyls, Dere-*1027cho de familia de Puerto Rico y legislación comparada, 2da ed., San Juan, Ed. U.I.A., Vol. I, 2002, págs. 712-713.
Sostengo que en casos como el que tenemos ante nues-tra consideración, una vez el juez se confronta con una pe-tición de que la adjudicación de los haberes de la Sociedad Legal de Gananciales se refieran a arbitraje éste debe, pre-vio a prestarle su anuencia, ponderar los factores siguien-tes: primero, cerciorarse de que las partes comprenden las consecuencias legales del divorcio; segundo, que éstos en-tienden las implicaciones de someter al proceso de arbi-traje la liquidación de los haberes gananciales; tercero, que ninguna de las partes actúa bajo coacción; cuarto, que am-bos poseen plena capacidad para actuar; quinto, que el con-venio no lacera los principios y valores que animan el de-recho de familia o el llamado orden público familiar, y sexto, que el acuerdo claramente provea para que el laudo se emita conforme a Derecho y permita la revisión judicial.
Debemos resaltar que aún cuando este tipo de convenio constituye una manifestación de la tendencia moderna de validar la autonomía personal en la regulación de los asun-tos íntimos personales y familiares, por lo que debemos considerarlos de forma favorable, su contenido no queda a la total merced de la autonomía negocial de las partes, ya que el tema sobre el cual versa se refiere a delicados asun-tos de familia. Es por ello que entiendo que el juez debe evaluar con rigor y mediante los criterios previamente se-ñalados cualquier solicitud para remitir a arbitraje la li-quidación de los haberes del matrimonio en ocasión de un divorcio. Véase M.D. Díaz-Ambrona Bardaji y F. Hernán-dez Gil, Lecciones de Derecho de Familia, Madrid, Ed. Ramón Areces, 1999, pág. 219.
Hay que reconocer que, en las situaciones derivadas del divorcio entran en juego las cuestiones más íntimas de las personas, las pasiones más enconadas y sensibles, junto a los intereses más dignos de la protección jurídica, por lo que éstas “son difíciles de armonizar y pocas resoluciones judiciales pueden dictarse con aspiración a resolver satis-factoriamente la situación de conflicto entre los cónyuges”. *1028Díaz-Ambrona Badalají y Hernández Gil, op. cit., pág. 218. Ello, sin embargo, no puede ser el fundamento para recha-zar y descartar de plano el proceso de arbitraje como un mecanismo alterno para transigir las consecuencias de na-turaleza puramente patrimonial que se derivan del divor-cio sino, tal vez, todo lo contrario. Es correcto que no todo caso de liquidación de los haberes de la sociedad es el idó-neo para referir a un proceso de arbitraje. Es por ello que el juez, previo a homologar una petición en tal sentido, cerciore que el convenio no es perjudicial para uno de los cónyuges utilizando los parámetros mencionados. Pero de lo que se trata es de dibujar con fino pincel las excepciones caso a caso, no de pintar con brocha ancha para vedarlo de nuestro ordenamiento. Y es que la utilización de métodos alternos de resolución de disputa como el arbitraje, “permi-te transformar los conflictos porque ayuda a enfrentar los problemas de forma colaborativa e implica un cambio en la aproximación: en lugar de buscar empeorar las alternati-vas de la otra parte para una negociación distributiva, se pueden aumentar las posibilidades de realizar ganancias conjuntas que puedan ser compartidas”. García Villa-luenga, op. cit., pág. 149. A ello deberíamos aspirar.
III
Para concluir y muy someramente, una vez el Tribunal resuelve el asunto sobre el arbitraje pasa a atender lo re-lativo a cuándo un laudo es ejecutable. La ponencia indica que en la gran mayoría de los casos, los laudos arbitrales son ejecutados voluntariamente por las partes, pues como dice el Artículo 21 de la Ley Núm. 376 de 1951, la validez de un laudo que de otro modo fuere válido no quedará afec-tada por el hecho de no presentarse una moción alguna para su confirmación. 32 L.P.R.A. sec. 3221. No obstante, en aquellas instancias en que las partes difieren sobre la validez o corrección del laudo, la Ley Núm. 376 brinda vías para obligar a su cumplimiento. Entre éstas, la Ley Núm. 376 permite entablar —en cualquier fecha del año si-*1029guíente al laudo— un procedimiento sumario para su con-firmación ante el tribunal de instancia, el cual deberá emi-tir una sentencia confirmándolo, que es ejecutable al amparo de las Reglas de Procedimiento Civil. Igualmente, aquel que no esté de acuerdo con el laudo, puede —en un término de tres meses desde que se le notifique éste— pre-sentar una moción para revocar, modificar o corregir un laudo.
Sin embargo, la propia Ley Núm. 376 indica que ante una moción para revocar, modificar o corregir el laudo, el foro primario podrá suspender los procedimientos que la parte adversa a aquella que ha presentado la moción haya iniciado para ejecutar el laudo. Véase 32 L.P.R.A. sec. 3224. Esto presupone que la parte adversa pudo comenzar el procedimiento de ejecución del laudo, aim cuando no ha-yan transcurrido los términos para solicitar la revocación, modificación o corrección de éste. Por lo tanto, la opinión parece resolver que un laudo arbitral es ejecutable desde su emisión, sin peijuicio de que presentada una moción para solicitar su revocación, modificación o corrección, el foro primario pueda suspender esos procedimientos.
En el caso de autos, la ponencia dice que ninguna de las partes solicitó la confirmación y ejecución del laudo tan pronto fue emitido. Su impugnación, en nada afectó las dis-posiciones referentes a La Península. Por lo tanto, la dispo-sición que adjudicaba la propiedad a la señora Ortiz Carro era ejecutable desde la emisión del laudo. Sin embargo, apli-cando la doctrina de actos propios, la opinión concluye que —debido a que fue por las impugnaciones presentadas por la señora Ortiz Carro que no se pudo ejecutar el laudo en el tiempo establecido en éste— ésta no puede beneficiarse de ese incumplimiento. Por lo tanto, revoca la sentencia del Tribunal de Apelaciones y devuelve al Tribunal de Primera Instancia para que se determine si la corporación Steri-Tech Inc. realizó unas reparaciones que alegadamente debía ha-cer antes de transferir la propiedad.
En cuanto al resultado a que llega la mayoría de que el laudo es ejecutable desde que se emite considero que ello es *1030cónsono con la finalidad que deben tener los laudos y con las disposiciones estatutarias de la ley de arbitraje, aun-que en principio parecería ilógico permitir la ejecución de un laudo, mientras todavía otra de las partes puede solici-tar su corrección, modificación o incluso su revocación. No obstante, la explicación de lo que ocurrió en este caso, y porqué debe aplicarse la doctrina de actos propios no es convincente.(2) Prefiero pensar que, puesto que el señor Vi-voni solicitó a la señora Ortiz Carro el otorgamiento de las escrituras en abril de 2001, en los treinta días originales, el hecho de que ella no contestó ese requerimiento y solicitó en mayo de 2001 la impugnación del laudo, es causa sufi-ciente para invocar la doctrina de los actos propios. Sin embargo, si el señor Vivoni no hubiese hecho nada en los primeros treinta días, poco importaba que la señora Ortiz Carro hubiese luego impugnado el laudo, si ya se había incumplido la condición, partiendo de lo resuelto, esto es, que el laudo es ejecutable desde su emisión, por lo que los treinta días contaban desde el 13 de marzo de 2001. En cuyo caso, no tengo objeción a que el caso de devuelva al foro primario.

(1) Es doctrina reiterada de práctica apelativa, que los tribunales no habrán de considerar asuntos que no fueron planteados en los foros inferiores. Así, hace casi ochenta años dijimos que “[n]o es necesario que resolvamos o discutamos ninguna *1020euestión que no haya sido específicamente planteada por señalamiento de error ni abiertamente presentada por la argumentación en ninguno de los alegatos”. Banco Territorial y Agrícola v. Vidal, 42 D.P.R. 869, 872 (1931). Véanse, entre otros: Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 145 (1998); Trabál Morales v. Ruiz Rodríguez, 125 D.P.R. 340, 351 (1990); Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426 (1965); Garage Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236, 242 (1973); Autoridad sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950).
Esta norma no obedece a una reverencia desmedida a los ritos procesales, sino más bien a consideraciones de trato justo a las partes quienes no han tenido la oportunidad de presentar sus posiciones legales respecto a algún asunto. Hacer caso omiso de este principio milita en contra de la justiciabilidad del pleito, pues se pres-cinde de que los litigantes promuevan sus posturas vigorosamente ante el foro judicial. Véase Noriega v. Hernández Colón, 135 D.P.R. 406, 427 (1994). Claro está, en situaciones extremas en las que aferrarse rígidamente a la norma ocasione a alguna de las partes un grave perjuicio, hay cabida para el ejercicio de la discreción y considerar un asunto no planteado. Ésta, claramente, no es la situación ante nues-tra consideración.


(2) Causa consternación que, ausente una determinación expresa de que se ha incurrido en mala fe procesal, se pueda penalizar a quien utilice un mecanismo procesal que tiene disponible. Gutiérrez Vázquez v. Hernández y otros, 172 D.P.R. 232 (2007). Véase, además, J. Picó I. Junoy, El principio de la buena fe procesal, Madrid, Ed. Bosch, 2003.